        Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 1 of 13




G. STEVEN SULLIVAN – 3870
S. BROOK MILLARD - 7415
Robert J. DeBry & Associates
4252 South 700 East
Salt Lake City, Utah 84107
Telephone: 801-262-8915
Facsimile: 801-262-8995
ssullivan@robertdebry.com
bmillard@robertdebry.com

Attorneys for Plaintiff



                          IN THE SECOND JUDICIAL DISTRICT COURT

                       IN AND FOR WEBER COUNTY, STATE OF UTAH


  BONNIE LOU CONGER, individually and
  on behalf of the heirs of BRIAN CONGER,                           COMPLAINT
  deceased, and as presumptive personal
  representative of the ESTATE OF BRIAN              Civil No.
  CONGER,                                            Judge
                           Plaintiff,
                                                    Tier III
            v.

  HOME DEPOT U.S.A. INC., TARACA
  PACIFIC, INC., LINYI HENG SHENG
  WOOD INDUSTRY CO., LTD and JOHN
  DOES 1-10,

                           Defendants.


       COMES NOW, Plaintiff and complains of Defendants as follows:

       1.        This Complaint is filed as a Tier III matter pursuant to Rule 26 of the Utah Rules

of Civil Procedure.
        Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 2 of 13




       2.      The acts complained of herein occurred in Weber County, State of Utah.

       3.      Plaintiff Bonnie Lou Conger is the natural mother of Brian Conger, deceased and

the presumptive personal representative of the Estate of Brian Conger. Brian Conger left behind

a minor daughter, as well as his mother Bonnie.

       4.      Defendant Home Depot U.S.A., Inc. (hereinafter “Home Depot”) is a foreign

Corporation registered in and duly authorized to do business in the State of Utah.

       5.      Defendant Taraca Pacific, Inc. (hereinafter “Tacara”) is a foreign corporation with

its headquarters located in San Francisco, California. Upon information and belief, Taraca

imports and distributes wood products throughout the United States including to Defendant

Home Depot locations located in the State of Utah.

       6.      Defendant Linyi Heng Sheng Wood Industry Co., Ltd, (hereinafter “Linyi

Wood”) is a Chinese company which, upon information and belief exports wood products to the

United States, in particular, the plywood pallets identified herein.

       7.      Defendant John Does 1-10 are other entities in the supply chain with Defendant’s

Home Depot U.S.A., Inc. Taraca and Linyi Wood.

       8.      On or about December 20, 2017, Brian Conger, deceased, was working for

Specialized Rail Service, Inc. (hereinafter “Specialized Rail”) moving pallets of Home Depot

Pine Plywood sku#00000-175-171 (17.5 mm – 4’x8’ 38 pieces per box, 2 boxes per pallet) with

a bale-clamp forklift in the warehouse. Mr. Conger stacked the pallet on end as he had been

instructed.

                                                  2
         Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 3 of 13




       9.        Upon information and belief, Brian got out of the forklift and was near the pallet

when, at least one of the metal banding which was wrapped around the pallet to secure the boxes

of plywood failed and the pallet of plywood weighing approximately 2000 pounds tipped, and

fell on Brian.

       10.       Brian was trapped under the pallet for approximately five to ten minutes before

co-workers were able to get a forklift to remove the pallet of plywood from atop his body.

       11.       Brian was transported via ambulance to McKay Dee Hospital where he was alert

and talking through the stay in the emergency room, CT Scan and on his way to the operating

room. Brian had suffered chest and pelvic crushing. Unfortunately, Brian had also suffered a

severed left iliac artery in the accident which was the ultimate cause of his death.

       12.       Upon information and belief, Defendant Home Depot was transporting its Pine

Plywood products through Utah where Specialized Rail Service, Inc. would receive shipments

and then send out the products for delivery.

       13.       Upon information and belief, defendants Taraca and/or Linyi Wood were

responsible for packaging the pallets of pine plywood sku#00000-75-71 to be sold by defendant

Home Depot after being shipped to Specialized Rail. This included securing each pallet with

metal banding which should not snap, break or otherwise fail.

       14.       Upon information and belief, defendants negligently failed to properly install,

inspect, tighten, test and/or otherwise ensure that the banding used to secure the pallet of pine



                                                  3
        Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 4 of 13




plywood that fell on Brian Conger would remain secure during shipping, including the shipping

to Specialized Rail.

       15.     Upon information and belief, defendant Home Depot was negligent in failing to

ensure that its pine plywood products which as shipped weigh approximately 2000 pounds, when

shipped were reasonably safe and secure for those involved in the shipping chain knowing that

there would be multiple persons/entities involved in the shipping of this product who would rely

on the fact that the banding was secure and would not fail during movement. Upon information

and belief, Home Depot’s negligent acts included failing to inspect their suppliers’ processes,

failure to test the banding upon receipt to ensure that the shipments were properly banded, and/or

not testing or demanding certification from any of their suppliers that the banding equipment

used was in good working order and was providing safely installed banding materials.

       16.     Defendants, and each of them knew at all times relevant hereto of the danger

posed by a 2000-pound pallet of pine plywood if it is not properly secured with banding

materials. Defendants acted negligently toward Plaintiff by, among other things, failing to warn

Plaintiff of the danger of improperly banded pallets, failing to take reasonable action to make the

pine plywood pallet reasonably safe and otherwise acting without reasonable care.

       17.     Defendants' negligence was the sole and proximate cause of this accident and

Brian’s injuries and his death.




                                                 4
         Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 5 of 13




       18.     As a proximate result of Defendants' negligence, Brian Conger has sustained

injuries including, but not limited to a severed iliac artery, crushed chest and pelvis, and

ultimately death.

       19.     As a further proximate result of Defendants' negligence, Brian sustained medical

bills in an amount yet to be ascertained.

       20.     As a further proximate result of Defendants’ negligence, Plaintiff suffered burial

expenses in an amount to be determined.

       21.     As a further proximate result of Defendants' negligence, Brian Conger sustained

lost wages in an amount yet to be ascertained. The amount of said lost wages is presently

unknown.     Brian’s heirs have lost the financial support of Brian Conger both past and into the

future as well as the loss of inheritance, all in an amount to be proven at trial.

       22.     As a further proximate result of Defendants' negligence, Brian Conger sustained

pain of both body and mind. Brian Conger has sustained a loss of enjoyment of life, mental

anguish, and emotional distress, all in an amount to be proven at trial.

       23.     As a further and proximate result of Defendants’ negligence, Plaintiff and the

heirs of Brian Conger have each suffered and sustained mental anguish, emotional distress, loss

of care, companionship and guidance in an amount to be proven at trial.

       WHEREFORE, Plaintiff prays for relief as follows:




                                                   5
        Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 6 of 13




       1.      For special damages suffered by Brian Conger including past medical bills, past

and future lost wages and other out of pocket losses in an amount yet to be ascertained. Plaintiff

will seek leave of court to amend in the amount of said special damages once they are known.

       2.      For the pain and suffering, loss of care, companionship and guidance in an

amount to be proven at trial.

       3.      For general damages suffered by each heir in an amount to be proven at trial.

       4.      For costs of court, interest, and such other and further relief as the court deems

just and proper.

       5.      This action is filed as a Tier III matter pursuant to Rule 26 of the Utah Rules of

Civil Procedure.

       DATED this 11th day of December, 2019.


                                              ROBERT J. DEBRY & ASSOCIATES
                                              Attorneys for Plaintiff



                                              By:     _/s/ S. BROOK MILLARD_____________
                                                      G. STEVEN SULLIVAN
                                                      S. BROOK MILLARD



#63




                                                 6
   Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 7 of 13



          Return of Electronic Notification


Recipients
       G STEVEN - Notification received on 2019-12-10 13:38:08.12.
       SULLIVAN
S BROOK MILLARD - Notification received on 2019-12-10 13:38:07.477.
              Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 8 of 13


                             ****** IMPORTANT NOTICE - READ THIS INFORMATION *****

                                      NOTICE OF ELECTRONIC FILING [NEF]


A filing has been submitted to the court RE:           190907189
                                                       CONGER, BONNIE LOU vs. HOME DEPOT
Case Title:
                                                       USA INC, et al.
Judge:                                                 CAMILLE NEIDER
Commissioner:

Official File Stamp:                                   12-10-2019 13:37:55
Court:                                                 SECOND DISTRICT COURT - OGDEN
                                                       District
                                                       Ogden
Document(s) Submitted:                                 Complaint
Filed by or in behalf of:                              G STEVEN SULLIVAN

This notice was automatically generated by the courts auto-notification system.

The following people were served electronically:
                                                       S BROOK MILLARD for BONNIE LOU CONGER
                                                       G STEVEN SULLIVAN for BONNIE LOU
                                                       CONGER

The following people have not been served electronically by the Court. Therefore, if service
is required, they must be served by traditional means:
                                                       JOHN DOES 1-10
                                                       LINYI HENG SHENG WOOD INDUSTRY
                                                       TARACA PACIFIC INC
                                                       HOME DEPOT USA INC
                  Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 9 of 13

Robert J. Debry & Associates (SLC Office)
4252 South 700 East
Salt Lake City, UT 84107

Atty File #: 190907189
Job ID #: 478119

         IN THE SECOND JUDICIAL DISTRICT COURT, COUNTY OF WEBER, STATE OF UTAH

  Plaintiff/Petitioner: BONNIE LOU CONGER, ET AL                                                                     DECLARATION OF SERVICE
      vs.                                                                                                                      Case No: 190907189
  Defendant/Respondent: HOME DEPOT U.S.A. INC., ET AL



Legal documents received by COURT OPS on the March 20, 2020 to be served on:


HOME DEPOT USA INC c/o CORPORATION SERVICE COMPANY, REGISTERED AGENT
15 W SOUTH TEMPLE STE 600 SALT LAKE CITY, UT 84101


I, Tanner James, being duly sworn, swear and affirm that on the March 25, 2020 at 11:07 AM, I did the following:


CORPORATE SERVICE: By personally handing the legal document(s) with a conformed copy of this SUMMONS; COMPLAINT to LINDSAY
LARSON , AUTHORIZED TO ACCEPT FOR R.A. COMPANY, at 15 W SOUTH TEMPLE STE 600 SALT LAKE CITY, UT 84101 at
approximately 11:07 AM on MARCH, 25TH 2020.

Supplemental Data Appropriate to this Service:

15 W SOUTH TEMPLE STE 600 SALT LAKE CITY, UT 84101



Description of the person served:

Gender: Female, Race/Skin Color: White, Hair Color: Blond, Approx. Age: 30, Approx. Height: 5' 8", Approx. Weight: 120
I HEREBY CERTIFY that I am 18 years of age or older, a resident of the State of Utah, and have no interest in the above legal matter. I further
certify that at the time of service of the said article(s), I endorsed my name and official title and added the date thereto. I declare under criminal
penalty of the State of Utah that the foregoing is true and correct. (Utah State Code: 78B-18a. Unsworn Declaration in Lieu of Affidavit)




Service Fee: $38.00




                                                                                           Tanner James PI# A129241
                                                                                           COURT OPS
                                                                                           5693 S Redwood Rd, Ste 13
                                                                                           Taylorsville, UT 84123
                                                                                           (801) 261-9000




                                                                                                                                             1 of 1
    Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 10 of 13




G. STEVEN SULLIVAN – 3870
S. BROOK MILLARD - 7415
Robert J. DeBry & Associates
4252 South 700 East
Salt Lake City, Utah 84107
Telephone: 801-262-8915
Facsimile: 801-262-8995
ssullivan@robertdebry.com
bmillard@robertdebry.com

Attorneys for Plaintiff



                          IN THE SECOND JUDICIAL DISTRICT COURT

                     IN AND FOR WEBER COUNTY, STATE OF UTAH


 BONNIE LOU CONGER, individually and
 on behalf of the heirs of BRIAN CONGER,                   SUMMONS
 deceased, and as presumptive personal
 representative of the ESTATE OF BRIAN       Civil No. 190907189
 CONGER,                                     Judge Camille Neider
                           Plaintiff,
                                            Tier III
         v.

 HOME DEPOT U.S.A. INC., TARACA
 PACIFIC, INC., LINYI HENG SHENG
 WOOD INDUSTRY CO., LTD and JOHN
 DOES 1-10,

                           Defendants.


THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

                            HOME DEPOT U.S.A. INC.
                   Corporation Service Company, Registered Agent
                            15 West South Temple, #600
                             Salt Lake City, UT 84101
      Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 11 of 13




        You are hereby summoned and required to file an answer in writing to the

attached Complaint with the Clerk of the above-entitled Court, and to serve upon, or mail

to Robert J. DeBry and Associates, 4252 South 700 East, Salt Lake City, Utah, 84107,

Plaintiff's attorney, a copy of said answer, within 21 days after service of this Summons

upon you. If you fail so to do, judgment by default will be taken against you for the relief

demanded in said Complaint which has been filed with the Clerk of said Court (2525

Grant Avenue, Ogden, Utah 84401) and a copy of which is hereto annexed and herewith

served upon you.

        DATED this 20 day of March, 2020.

                                              ROBERT J. DEBRY & ASSOCIATES
                                              Attorneys for Plaintiff


                                              By     /s/ S. Brook Millard
                                                     G. STEVEN SULLIVAN
                                                     S. BROOK MILLARD

Serve Defendant at:

15 West South Temple, #600
Salt Lake City, UT 84101




#73




                                             2
  Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 12 of 13



          Return of Electronic Notification


Recipients
       G STEVEN - Notification received on 2020-03-26 14:05:53.417.
       SULLIVAN
S BROOK MILLARD - Notification received on 2020-03-26 14:05:53.357.
              Case 1:20-cv-00043-DBP Document 2-2 Filed 04/24/20 Page 13 of 13


              ****** IMPORTANT NOTICE - READ THIS INFORMATION *****
                            NOTICE OF ELECTRONIC FILING [NEF]


A filing has been submitted to the court RE:       190907189
                                                   CONGER, BONNIE LOU vs. HOME DEPOT USA
Case Title:
                                                   INC, et al.
Judge:                                             CAMILLE NEIDER
Commissioner:

Official File Stamp:                               03-26-2020 14:05:39
Court:                                             SECOND DISTRICT COURT - OGDEN
                                                   District
                                                   Ogden
                                                   Return of Service Declaration of Service / Home
Document(s) Submitted:
                                                   Depot USA INC.
Filed by or in behalf of:                          G STEVEN SULLIVAN

This notice was automatically generated by the courts auto-notification system.


The following people were served electronically:
                                                   S BROOK MILLARD for BONNIE LOU CONGER
                                                   G STEVEN SULLIVAN for BONNIE LOU
                                                   CONGER

The following people have not been served electronically by the Court. Therefore, if service is
required, they must be served by traditional means:
                                                   JOHN DOES 1-10
                                                   LINYI HENG SHENG WOOD INDUSTRY
                                                   TARACA PACIFIC INC
                                                   HOME DEPOT USA INC
